FILED
                             NOT FOR PUBLICATION                            AUG 10 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ALEJANDRO GONZALEZ,                              No. 10-17307

               Plaintiff - Appellant,            D.C. No. 3:10-cv-02221-RS

  v.
                                                 MEMORANDUM *
JOSEPH CHUDY,

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Northern District of California
                    Richard G. Seeborg, District Judge, Presiding

                             Submitted August 2, 2011 **

Before:        RYMER, IKUTA, and N. R. SMITH, Circuit Judges.

       Alejandro Gonzalez, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that

defendant violated his Eight Amendment rights by acting with deliberate


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument, and therefore denies Gonzalez’s request. See Fed. R. App.
P. 34(a)(2).
indifference to his medical needs. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo a dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes, 213

F.3d 443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Gonzalez’s deliberate indifference

claim because Gonzalez did not allege facts suggesting that Chudy was

deliberately indifferent to his medical needs when he denied Gonzalez’s

grievances. See Toguchi v. Chung, 391 F.3d 1051, 1057-58 (9th Cir. 2004) (a

prison official acts with deliberate indifference only if he knows of and disregards

an excessive risk to the prisoner’s health and safety); Nat’l Ass’n for the

Advancement of Psychoanalysis v. Cal. Bd. of Psychology, 228 F.3d 1043, 1049

(9th Cir. 2000) (When determining if the complaint states a claim for relief “we

may consider facts contained in documents attached to the complaint.”).

      Gonzalez’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                   10-17307